                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    MEDFORD DNISION


RUST-OLEUM CORPORATION,                                             Case No. 1:18-cv-01655-CL

                      Plaintiff,

              v.
                                                                    OPINION & ORDER

NIC INDUSTRIES, INC.,

                      Defendant.


CLARKE, Magistrate Judge.

       This case comes before the Court on Defendant NIC's Motion to Modify Plaintiffs

Third-Party Subpoena to EMD (#38). For the reasons discussed below, NIC's Motion to Modify

Plaintiffs Subpoena, NIC's Motion is GRANTED in part and DENIED in part.

       As a preliminary matter before reaching the current motion before the Court, NIC also

sent a subpoena to EMD prior to the parties entering into the Stipulated Protective Order (#33).

Both parties purchase an alleged secret ingredient from the third-party supplier EMD. This

Court stayed NIC's subpoena to EMD pending the enforcement of the stipulated protective order

and the simultaneous exchange of the party's respective formulas. Now that the protective order




Page 1 of 4 - OPINION & ORDER
is in place and the exchange of formulas has occurred, IT IS SO ORDERED that the stay on

NIC's subpoena to EMD is lifted.

                                          DISCUSSION

       The history of this case is fairly straightforward. Plaintiff and Defendant entered into a

Sales Agreement prior to this litigation. The Agreement contained Intellectual Property and

Confidentiality provisions. The parties mutually agreed to terminate the Agreement

approximately two years later and entered into a Settlement Agreement. After receiving a cease

and desist letter from Defendant, Plaintiff filed this action seeking a determination that it has not

breached its obligations under the Sales Agreement and Settlement Agreement. Additionally,

Plaintiff is seeking damages for Defendant's alleged breach of duty of good faith and fair dealing

resulting from its interference with Plaintiff's business operations. In response, Defendant filed

counterclaims for breach of contract, misappropriation of trade secrets, and is also seeking

damages. Defendant claims that Plaintiff used its trade secrets to reverse engineer its product

and sell it themselves. A stipulated protective order has been filed in this case to protect the

disclosure of confidential information as litigation progresses.

       Plaintiff has requested nine categories of documents from EMD, the third-party supplier

of the alleged secret ingredient, and Defendant moves to quash categories one and five.

Defendant argues that categories one and five are overbroad in that they involve the alleged

secret ingredient but are not limited to the ingredient as it relates to Wipe New, the product line

at issue in this case. Defendant also wants the subpoena to be modified so that EMD is not

required to disclose the price paid by Defendant for EMD products because such information is

irrelevant to this case and may give Plaintiff an undue competitive advantage. Plaintiff argues

that information regarding the alleged trade secret ingredient, regardless of whether it is limited



Page 2 of 4 - OPINION & ORDER
to Wipe New or other products, is relevant in this case because Defendant put the trade secret

ingredient directly at issue by filing a trade secret counterclaim.

        In federal court, under Rule 26, the general scope of discovery is as follows:

                Parties may obtain discovery regarding any nonprivileged matter
                that is relevant to any party's claim or defense and proportional to
                the needs of the case, considering the importance of the issues at
                stake in the action, the amount in controversy, the parties' relative
                access to relevant information, the parties' resources, the importance
                of the discovery in resolving the issues, and whether the burden or
                expense of the proposed discovery outweighs its likely benefit.
                Information within this scope of discovery need not be admissible
                in evidence to be discoverable.

Fed. R. Civ. Pro. 26(b)(l).

        The main issue in this case seems to be whether the secret ingredient obtained from EMD

is in fact a trade secret. For this reason, communications and documents that were exchanged by

and between EMD, EMD employees, and Defendant relating to the sale of the secret ingredient

seem relevant to whether this ingredient is indeed trade secret in nature. However, due to the

importance of confidentiality in this case and out of an abundance of caution, any documents or

information produced by EMD shall be designated as highly confidential and limited to only

"out-house" counsel and outside experts. Moreover, EMD is not required to produce

information about pricing or non-party customer information. If redacting or removing this price

and non-party customer information results in an undue burden on EMD as a third-party, counsel

shall confer on the best method for complying with this order. The requirements just described

will apply equally to both parties, meaning EMD is also not required to produce information

about pricing or non-party customer information in response to Defendant's subpoena. Should

pricing information from EMD become necessary to determine damages as this case approaches

trial, the Court will revisit the issue at that time.



Page 3 of 4 - OPINION & ORDER
                                         ORDER
      Based on the foregoing, Defendant's Motion to Modify Plaintiffs Subpoena (#38) is

GRANTED in part and DENIED in part.

      IT IS SO ORDERED.




                                         United States Magistrate Judge




Page 4 of 4 - OPINION & ORDER
